ITEMID: 001-105415
LANGUAGEISOCODE: ENG
RESPONDENT: NOR
BRANCH: CHAMBER
DATE: 2011
DOCNAME: CASE OF NUNEZ v. NORWAY
IMPORTANCE: 2
CONCLUSION: Violation of Art. 8 (in case of expulsion)
JUDGES: Lech Garlicki;Ledi Bianku;Nicolas Bratza;Päivi Hirvelä;Sverre Erik Jebens;Vincent A. De Gaetano
TEXT: 5. The applicant, Ms Mirtha Ledy de Leon Nunez, was born on 17 June 1975 in the Dominican Republic and lives in Oslo.
6. The applicant first arrived in Norway on 26 January 1996 as a tourist. On 16 March 1996 she was arrested on suspicion of shoplifting. The next day she accepted a summary fine (forelegg) for theft of goods to the estimated value of NOK 5,098 (EUR 600). On the same date it was decided to deport her and to prohibit her from re-entry for a period of two years. The deportation was effected on 18 March 1996.
7. Four months later, on 19 July 1996, the applicant returned to Norway with a different passport, according to which her name was Santa Rita Ozuna Tapia, she was born on 11 September 1974 and indicating a different identity number from that in her previous passport. On 11 October 1996 she married a Norwegian national and on 17 October 1996 she applied for a residence permit. In her application she stated that she had not previously visited Norway and that she had no previous criminal convictions. She was granted a work permit on 17 January 1997 for a period of 1 year, which was renewed a number of times. On 19 April 2000 she was granted a settlement permit.
8. On 17 December 1999 she applied for Norwegian citizenship, but the processing of her application was discontinued as her husband on 18 April 2001 applied for a separation.
9. In the course of spring 2001, the applicant started co-habiting with Mr O., who also originated from the Dominican Republic and who had held a settlement permit since 2000. Together, the couple had two daughters, born on 4 June 2002 and 15 December 2003, respectively.
10. In the meantime, in early summer 2001 the police received information from a source that the applicant had previously been in Norway under the name Mirtha Ledy de Leon Nunez. On 7 December 2001 the police apprehended her while she was working in a hairdressing salon. After first denying having previously been in Norway under a different name she later admitted it. She explained that the name in the passport the second time she came to Norway had not been an incorrect name but had been her father’s, whilst the name in the first passport had been her mother’s. The difference in birth dates could be explained by the fact that it was her father who had arranged for the second passport. She admitted having used the second passport deliberately to avoid the prohibition on re-entry (see paragraph 7 above).
11. In view of the above, after having put the applicant on notice on 10 January 2002 that it was considering revoking her work- and settlement permits, on 2 October 2002 the Directorate of Immigration revoked her permits. In July 2004 the Immigration Appeals Board rejected her appeal against this decision.
12. On 26 April 2005 the Directorate decided that the applicant should be expelled and prohibited from re-entry for a period of two years, applying section 29(1)(a) of the Immigration Act 1988 (according to which an alien may be expelled if he or she has committed serious or repeated violations of one or more provisions of the Act) and finding that her expulsion would not be disproportionate for the purposes of section 29(2).
13. On 9 November 2005 the Directorate of Immigration refused a request by the applicant to stay the implementation of her expulsion. However, on 3 January 2006 it confirmed that she had a right to such stay.
14. The applicant’s appeal to the Immigration Appeals Board was rejected on 23 February 2007. Its reasoning included the following considerations. The applicant had violated sections 25 (on visa requirements) and 47 (1)(b) (according to which the provision with intent or gross negligence of essentially false or manifestly misleading information in a matter falling within the Act is punishable by fines or up to six months’ imprisonment or both), with reference to section 44 (on identity document requirements) of the Immigration Act 1988. She had travelled to Norway four months after having been expelled from Norway with a two year re-entry ban. In practice, unlawful travel to the country would always be considered a serious breach of the Immigration Act. The Board further noted that the applicant had requested a residence permit by using a false identity and false documents in order to obtain such a permit. The applicant had violated the Immigration Act seriously and repeatedly. In the Board’s view the applicant’s expulsion would not be a disproportionate measure either with regard to the applicant or her closest family members. In this connection the Board had regard to the serious nature of the applicant’s offences and the general preventative interests in expelling her, her personal links to Norway as compared to her home country as well as her relationship with her children. The latter could not be decisive.
15. The Board observed inter alia:
“The Board notes that the children, who are Dominican nationals, are not registered in the Immigration authorities’ computer system with any permit. Nor is there any registered application for a residence permit in Norway for the children. Pursuant to section 6(2) of the Immigration Act 1988 all foreigners, also children, who reside in Norway must hold a permit. This applies also to children of foreign parents. As long as the children do not hold a permit to reside in Norway they are obliged to leave the country. Whether or not [the applicant] and Mr O. opt to submit an application for family reunion with Mr O. is up to them and is in any event of no importance for the applicant’s case. The Board also notes that it has been submitted that the father has periodically had daily contact with his children and that he currently has contact visits every other weekend and an overnight visit during weeks when he does not have weekend visits.
The Board further refers to the fact that the children, born in 2002 and 2003, are relatively young and their links to Norway cannot be said to be very strong. It is assumed that their strongest ties are those with their close family, their mother and father. Whether the children remain in Norway or accompany their mother to her country of origin has no decisive significance for the outcome of the case.
The [applicant]’s children, born respectively in 2002 and 2003, were conceived and born during the [applicant]’s unlawful stay in Norway. She used a false identity to gain entry to Norway and to obtain permits (subsequently revoked). On this basis, the [applicant] cannot be said to have had a legitimate expectation of establishing a family life in Norway, and to stay here.
The connection developed under the above circumstances is thus ascribed little weight in the assessment of proportionality.
[...]
The Board has considered [...] whether the [applicant]s expulsion would be contrary to Article 8 of the Convention and of the United Nations Convention on the Rights of the Child and has found that this is not the case.
[...]
[...]
for the purposes of section 29(2) of the Immigration Act, cf. Article 8 of the Convention and the UN Convention on the Rights of the Child.
[...]
The applicant is to be expelled from Norway for a period of two years in accordance with section 29(4) of the Immigration Act.
The decision of expulsion will prevent her return to Norway for as long as the prohibition on re-entry applies. A breach of the prohibition on re-entry is a punishable offence under section 47(2) (a) of the Immigration Act and Article 342(1) of the Penal Code.
Under section 29(4) of the Immigration Act a person who has been expelled may apply for permission to enter the country, but this is normally not granted until two years have elapsed from leaving the country.”
16. In the meantime, in October 2005, the applicant and Mr O. separated. She then assumed the daily care of the children whilst arrangements were made for him to receive them for contact visits.
17. On 24 May 2007 the Oslo City Court granted Mr O., who then lived in the City of Drammen, the sole parental responsibilities and the daily care of the children until the applicant’s return to Norway after the end of her expulsion. The City Court granted the applicant a right of contact to the children. Until a possible expulsion this was to comprise a visit of the applicant at her residence in Oslo from Thursday to Monday every other week. Thereafter the contact visits were to take place for three weeks during the children’s summer holidays and one week during their Christmas holiday. The father was to assume daily care and the sole parental responsibilities until final judgment.
18. The City Court based itself on the assumption that relatively speaking there was little probability that the applicant would succeed in obtaining a reversal of the decision to expel her. In accordance with the assessment of the court appointed expert, it found that the father was the parent best suited to assume the care for the children and that it would be best for the children to live in Norway since their mother was sure that she would wish to return to Norway after the expulsion period. The children’s contact with both parents would be optimised if the care was granted to the father. The applicant lodged an appeal against this judgment to the High Court, the examination of which was at her request discontinued pending the outcome of the expulsion proceedings.
19. On 7 June 2007 the applicant requested the Immigration Appeals Board to reconsider its decision of 23 February 2007 regarding her expulsion. She argued that the measure could entail a permanent separation between the applicant and the children, that she had not been guaranteed any right to return to Norway after expiry of the prohibition on re-entry and that the father was unlikely to enable the applicant to exercise contact rights in her home country. She conceded that her offences when seen in isolation could provide a basis for expulsion. However, she disputed that the measure would be proportionate in that insufficient weight had been attached to the fact that her expulsion would lead to a separation between her as a main carer and her two small children. On 25 June 2007 the Board refused to alter its earlier decision.
20. On 2 October 2007 the applicant’s judicial appeal against the Immigration Appeals Board’s decision of 23 February 2007 was rejected by the Oslo City Court. But on 6 June 2008 the Borgarting High Court unanimously quashed the Board’s decision of 23 February 2007. While it was undisputed that the conditions in section 29(1)(a) had been fulfilled and the High Court found that the measure would not be disproportionate vis-à-vis the applicant, it did find that they would be disproportionate vis-à-vis the children, though it assumed that the decision of 23 February 2007 was not incompatible with Article 8 of the Convention
21. High Court held inter alia:
“In this concrete case expulsion cannot be said to be a disproportionate measure vis-à-vis the [applicant]. [She] had been fully aware that she returned to Norway with a false identity and has been aware of the consequences this could have for her. In such cases expulsion would be an ordinary reaction. The fact that criminal punishment was not added to the reaction cannot be taken to mean that the offence was less serious [...].
However, the wording of the statute does not solely cover the immigrant personally but encompasses also closest family, in this instance [the applicant]’s two daughters.
The High Court has found that the weight of their interests is such as to make the expulsion decision disproportionate and thereby invalid.
The daughters are respectively six and four years of age. [The applicant] has lived together with them since their birth and it must be assumed that she has been their main care person since the break up of her relationship with the children’s father in October 2005 until the summer 2007 when a judgment was delivered at first instance in the custody case. As stated above, the children now live with their father in Drammen. Until an eventual expulsion contact visits are to take place from Thursday to Monday every other week. [The applicant] will then receive the children at her place in Oslo. After expulsion, the contact visits should extend to three weeks during the summer holiday and one week during the Christmas holiday, according to point 2 of the operative provision in the child custody case.
The fact that [the applicant] lost the custody case in the City Court is closely connected to the decision on expulsion. The City Court found it best for the children to be able to stay in Norway. In light of what was stated in the City Court judgment about the statement given by the expert witness, it seems that also the latter’s statement in favour of the father was justified by the children being able to remain in Norway were he to be granted the daily care. In other words, the fact that [the applicant] lost the custody case in the City Court does not mean that there was not a close and good relationship between her and the children. Also, the reason why the City Court had prescribed limited access rights was the presumption that she would be expelled.
If the final outcome in the custody case were to be as decided by the City Court, the expulsion would entail a breaking off of the contact between [the applicant] and the children. It would no longer be an alternative that the children should accompany her to the Dominican Republic. The duration of the separation is uncertain. It is most probable that [the applicant] would not come to Norway as long as the prohibition on re-entry applies. Whether or not she would be able to obtain a visa or a residence permit in Norway after having been separated from her children for two years is difficult to predict, but appears hardly probable in light of the fact that she had previously entered the country with a false passport. In other words, in the worst case, the separation between mother and children could become permanent.
The High Court finds that a long lasting separation between the mother and the children would have very serious consequences for the children. In the years to come they would need close and frequent contact with both parents. It has not been submitted that the children have any relatives or close persons other than their parents, in Norway. This would mean that they would be particularly vulnerable should anything happen that make their father no longer able to assume parental responsibilities completely.
The negative consequences that an expulsion of [the applicant] would have for the children must be weighed against the interests of immigration control and the importance of effective implementation of expulsion decisions. Particular weight – normally a decisive one – ought to be attached to the latter consideration. However, in the present case the High Court has found that the interests of the children should carry more weight. The High Court finds that there are relatively few persons who are in the same situation as [the applicant], with twelve years of illegal stay in Norway and children who were born in this country and where there is hardly any prospect that the children will accompany [the applicant] if her expulsion were to be implemented.”
22. On an appeal by the State to the Supreme Court, the latter, by a judgment of 30 April 2009, upheld the City Court’s judgment, by three votes to two.
23. Mr Justice F. gave the following reasons which in the main were endorsed by the two other members of the majority:
“(43) I have concluded that the appeal must succeed.
(44) The expulsion order under review was made pursuant to section 29(1)(a), of the Immigration Act, whereby a foreign national may be expelled when the person concerned has ‘grossly or repeatedly contravened one or more provisions of this Act’. In the present case, there is no doubt that these conditions are met.
(45) However, the issue is whether the decision satisfies section 29(2), which reads:
‘Expulsion pursuant to the first paragraph, (a), (b), (c), (e) and (f) shall not be ordered if in consideration of the seriousness of the offence and the foreign national’s connection with the realm, this would be a disproportionately severe reaction against the foreign national [in question] or the closest members of the latter’s family.’
(46) This provision suggest that the seriousness of the offence should be weighed against the foreign national’s links to Norway. This is a matter of discretionary application of the law, where the courts have full power of judicial review, see Norsk Retstidende (“Rt” - Norwegian Supreme Court Law Reports) 2005-229, paragraph 34.
(47) I will first examine the seriousness of the offence.
(48) As stated, [the applicant] is guilty of repeated and gross breaches of the Immigration Act. She came to Norway in contravention of a two-year prohibition on re-entry, cf. sections 25 and 29(1) of the Immigration Act, as it was then worded. Moreover, she provided incorrect and misleading information concerning her identity, her previous residence in Norway and whether she had previously been sentenced, cf. sections 37 and 44 of the Act. Finally, she has resided and worked here unlawfully, cf. section 6 (1) and (2), and section 8(1) (3), of the Act.
(49) When assessing the seriousness of these offences, one should not attach considerable weight to the assessment of criminal liability. The breaches of the Immigration Act must rather be viewed in an administrative law perspective. A major purpose of the Immigration Act is to ‘provide a basis for control of entry and exit of foreign nationals and of their presence in the realm in accordance with Norwegian immigration policy’, cf. section 2(1). In view of the large number of applications submitted pursuant to the Act, the authorities must to a great extent base their control on the assumption that those who apply provide correct information and otherwise abide by the law and decisions taken under it. The system is thus based on trust. Regard for general deterrence therefore indicates that breaches should have consequences for applicants’ possibility of obtaining the rights to which the law applies.
(50) The views referred to are stated in Proposition No. 75 (2006–2007) to the Odelsting [the larger division of Norwegian Parliament] on [...] the (Immigration Act[2008]). The following is stated on page 289:
‘In the view of the Ministry, it is important to be able to respond with expulsion to cases of repeated and/or gross contraventions of the Immigration Act. Although such contraventions may normally also lead to criminal liability, from the point of view of procedural economy, it would be advantageous if an expulsion order could be made even in the absence of a legally enforceable criminal conviction and sentence. This would also enable a rapid reaction. It is noted that it would not be possible for the authorities to exercise effective control of all foreign nationals’ entry to and presence in Norway. The system must to a great extent be based on trust that the Immigration Act is complied with by those to whom it applies, including that persons who need a residence permit submit an application and provide correct information to the authorities. Unlawful entry, residence or employment without the requisite permits or the provision of incorrect information breaches this relationship of trust and renders the authorities’ enforcement of Norwegian immigration policy more difficult. If gross or repeated contraventions of the Immigration Act were to be left without consequences it may undermine respect for the legislation and have an unjust effect on those who abide by the law. Since an application would in any event be rejected if a foreign national does not fulfil the conditions for residence in Norway, a negative decision would not in itself constitute a sanction against the provision of incorrect information. The Ministry therefore regards it as important in the interest of general deterrence to be able to respond to cases of gross or repeated contravention of the Immigration Act with expulsion.’
(51) [The applicant]’s contravention of the Immigration Act gravely affects the control considerations that the Act is intended to safeguard. In my view, her offences must therefore be characterised as very serious.
(52) I will now examine whether there exists such a ‘connection with Norway’ that the expulsion is nevertheless disproportionate.
(53) [The applicant] has resided continuously in Norway since July 1996. It is nevertheless clear that the attachment she has thereby acquired to Norway does not make the expulsion a disproportionate measure in relation to her. The attachment has been established on the basis of unlawful residence and she has never had any legitimate expectation of being able to stay here. On this point, I find it sufficient to refer to Norges Offentlige Utredninger (Official Norwegian Report) 2004:20 “Ny utlendingslov” (“A New Immigration Act”), page 308, where the following is stated:
‘In legal and administrative practice it is assumed that significant weight cannot be placed on an attachment developed after the foreign national was aware that he or she could be expelled.’
(54) Almost three and a half years elapsed from the [applicant]’s arrest until the Directorate of Immigration took its decision to order her expulsion. The long processing time was particularly due to the fact that the expulsion case was not dealt with until her work permit and residence permit had been revoked. If the processing had been conducted in parallel, the time could have been reduced considerably. However, I do not find that this entails that the expulsion is a disproportionate measure in relation to [the applicant] herself.
(55) I will now examine the interests of the children.
(56) From section 29(2) of the Immigration Act it appears that an expulsion must not constitute a disproportionately severe measure vis-à-vis ‘the closest members of the foreign national’s family’. As the case now stands, it must be assumed that the children will remain in Norway with the father, and that they will have a considerably reduced contact with the mother during the period which the expulsion applies.
(57) Official Norwegian Report 2004:20 A New Immigration Act [Ny utlendingslov] states on page 308 that considerable weight ought to be attached to the interests of the children. After affirming that one could not place significant weight on a marriage contracted after the foreign national has become aware that he or she could be expelled, the following is added:
‘However, if the expelled person has a child of the new relationship, the proportionality assessment may have a different outcome, primarily out of regard for the child, but this question too must depend on a concrete assessment of all relevant considerations.’
(58) The committee proposed that it be clearly stated in the text of the Act that the best interests of the child should be a primary consideration. This was approved by the Ministry. In Proposition No. 75 (2006–2007) to the Odelsting on ... the [new] Immigration Act, the following is stated on page 292:
‘In cases affecting children, the best interests of the child must be a primary consideration. The proposal to include a clarification to this effect in the text of the Act has been supported by several instances consulted. The Immigration Appeals Board has pointed out that there is a danger of giving a distorted impression of relevance and importance by focusing on only one of the considerations that ought to be included in an overall assessment. It is nevertheless the Ministry’s view that it is correct to stress the regard for the best interests of the child in the text of the Act in order to ensure particular awareness of this. This involves no change in relation to current law, but may have a pedagogical significance.’
(59) Such a formulation has now been included in section 70(1), last sentence, of the new Immigration Act.
(60) That the best interests of the child shall be a primary consideration is also stated in Article 3 (1) of the United Nations Convention on the Rights of the Child [providing that the best interests of the child shall be a primary consideration] which, pursuant to section 2 (4) of the Human Rights Act, is applicable as Norwegian law. At the same time, it is clear that the Convention does not in itself prevent an expulsion order from being made, although this results in separation of the parents from the children. In Official Norwegian Report 2004:20 A New Immigration Act, the following is stated at page 310:
‘However, none of the provisions of the UN Convention on the Rights of the Child in itself prevents an expulsion order from being made. On the contrary, Article 9(4) assumes that the States may make expulsion orders even though this would result in the child being separated from its father or mother.’
(61) So far, the sources of law show that the interests of the children are primary, but not necessarily decisive.
(62) The Supreme Court has previously considered the significance of the strain that children are subjected to by expelling one of their parents. The case, Rt-2000-591, concerned the proportionality assessment pursuant to section 30(3) of the Immigration Act. The foreign national concerned had committed what was characterised as ‘very serious crime’. With regard to the question of the applicant’s children, the second voting judge stated – for the majority – that
‘it is normal for an expulsion to interfere with established family life in a manner involving strain, particularly when one must assume that the family will be separated as a result of the expulsion. However, in order for an expulsion to be deemed a disproportionate measure it must involve an extraordinary burden.’
(63) In Rt-2005-229, the Supreme Court unanimously concluded that this view must also be adopted in relation to section 29(2). In paragraph 36 of the judgment it was stated:
‘I find these assumptions also to be applicable in relation to the provision in section 29(2) of the Act. When a foreign national has committed very serious crime, expulsion is only disproportionate when it results in an extraordinary burden.’
(64) Paragraph 52 of the judgment further stated:
‘It is normal for an expulsion to interfere with established family life in a manner involving a burden financially as well as emotionally and socially, and it may easily lead to psychological problems. This applies not least when a family is separated as a result of the expulsion. Such strain is not in itself a sufficient argument for finding an expulsion to be a disproportionate measure.’
(65) As has been shown, both of the cases referred to above concerned expulsion on grounds of very serious crime. However, in line with my view regarding the seriousness of the contraventions of the Immigration Act, I find that a corresponding approach should apply in the present case.
(66) I note that such an interpretation is consistent with Article 8 § 2 of the European Convention. The case of Solomon v. the Netherlands ((dec.), no. 44328/98, 5 September 2000) concerned a question corresponding to that of the present case. The European Court of Human Rights held:
‘In the present case the Court takes into consideration that the applicant was never given any assurances that he would be granted a right of residence by the competent Netherlands authorities. He was allowed to await the Deputy Minister’s decision on his asylum request in the Netherlands. After asylum was denied him, his request for a stay of expulsion was refused by the competent court on 22 December 1994. From then onwards, the applicant’s residence in the Netherlands, which was already precarious, lost what little foundation it had had until then. Family life between the applicant and his Netherlands national partner – and later, with their child – was developed after this date. The Court is of the opinion that in these circumstances the applicant could not at any time reasonably expect to be able to continue this family life in the Netherlands....’
(67) In its subsequent case-law, the European Court has stuck to this approach (see for example the judgment of 31 January 2006 in the case of and Rodrigues da Silva and Hoogkamer v. the Netherlands no. 50435/99, § 39, ECHR 2006). I refer also to the Supreme Court’s judgment in Rt-2005-229, paragraph 37.
(68) As has been shown above, my view is also consistent with Article 3 § 1 of the UN Convention on the Rights of the Child, cf. Official Norwegian Report 2004:20, page 310.
(69) I will now carry out a concrete assessment of whether the burden will be extraordinarily great for [the applicant]’s children. I agree with the State that this assessment must take into consideration that [the applicant] is to be expelled for a period of two years. When this period has elapsed, she may – like other people – apply for a residence permit. In my view, an evaluation of the probable outcome of such an application is not relevant to the current review. However, she would have the possibility to obtain judicial review of any rejection.
(70) As already mentioned, it must be assumed that the children will continue to reside with Mr O.. They have lived with him since the Oslo City Court by judgment of 24 May 2007 granted him the daily care and parental responsibilities in respect of the children. In its judgment, the City Court placed great emphasis on the expulsion case, but added:
‘Like the expert witness, the City Court has formed a reasonably good impression of the father, and considers that he is the parent who is best suited to take care of the children in the present situation. In the view of this court, there is much to indicate that the father, regardless of whether the mother after some years obtains permission to return to Norway, is the party best suited to take care of the children. The father appears more outgoing than the mother. He speaks good Norwegian, is in employment and seems, to a greater extent than the mother, to be capable of stimulating the children and taking care of them.’
(71) It is further stated in the judgment that Mr O. has stated that he will arrange for the children to have access to [the applicant], also if she is expelled. He envisages that this might be possible during summer and Christmas holidays. I have no grounds for assuming that it should not be possible to maintain contact between the children and [the applicant] during the expulsion period.
(72) In view of this, I find it established that the children’s care situation will be satisfactory even if the [disputed] decision is upheld. In any event, it will not differ from what is normal in instances where one of the parents is expelled from the country. Nor is there anything in the case to indicate that the children are more closely attached to their mother than to their father.
(73) I add that there is no reason to believe that Mr O.’s ability to assume care will be reduced in the nearest future. If this nevertheless were to occur, it would be possible to grant a dispensation from the prohibition of entry under section 29 (4), third sentence, of the Immigration Act.
(74) There is no information in the case suggesting that the children have a special need for care. Little evidence has been adduced regarding the manner in which the expulsion case has affected the children, though it cannot be excluded that it has caused a strain on them too. However, I do not find a basis for assuming that any such burden has been greater than ordinary.
(75) In the above-mentioned decision reported in Rt-2005-229, the Supreme Court concluded that the burden on the children had been so great as to make their father’s expulsion a disproportionate measure. However, in that case, the children had special care needs. There was moreover uncertainty regarding the mother’s ability to assume care. Paragraph 53 of the judgment stated:
‘What is particularly significant in the present case is that both parents have been separated from the children on two occasions owing to the circumstances that now constitute the grounds for expulsion, first in connection with their detention on remand and then in connection with their serving their sentences. The High Court held that the children ‘according to the evidence adduced, have already been frightened by what has happened and by their parents absence during the remand and subsequent imprisonment. This burden would be reinforced by a new absence of the father’. On the basis of the information received concerning the health of the spouse, there must in my view be a significant risk that she will neither be capable of dealing with the problems that expulsion of A would entail for the children nor with taking care of them. The fact that she will probably be able to obtain some help from her family is unlikely to significantly reduce the strain on the children, which the High Court ... finds to be abnormally great.’
(76) The first voting judge found the weighing of interests ‘particularly difficult’, but concluded ‘not without doubt’ that the strain on the children was so great as to make the expulsion disproportionate.
(77) As has been shown above, there are no corresponding circumstances in the present case. On the contrary, we are here faced with a normal situation. I therefore have difficulty in accepting that the strain on the children is so great as to make the expulsion a disproportionate measure.
(78) The long processing time has also been raised in relation to the children. However, I cannot see that this should be of significance in relation to their interests.
(79) I add that, should the expulsion in the present case be regarded as disproportionate, it would be difficult to envisage when it should be possible to expel a foreign national who has a child with a person holding a residence permit. It would have the consequence that a foreign national in such a situation would normally be protected against expulsion. It would imply a change in current practice, and would moreover have clearly undesirable aspects. In the judgment reported in Rt-2008-560, the first voting judge expressed corresponding views. Paragraph 56 of the judgment stated, inter alia:
‘As a general view, I note that, should it be deemed sufficient for obtaining the revocation of an expulsion order that the person concerned seeks political asylum and gives birth to a child here in Norway, the effectiveness of the expulsion order would be considerably undermined.’
(80) I concur with this view.”
24. Mrs Justice I. gave the following reasons which in the main were endorsed by the other member of the minority:
“I have found that the appeal should be rejected. Like the High Court, I hold the view that the decision to expel [the applicant] with a two-years prohibition on re-entry is disproportionate and thereby invalid.
(84) I concur with the first voting judge that the proportionality assessment must consist of a balancing, on the one hand, of considerations pertaining to the seriousness of the offences of the Immigration Act committed by [the applicant] and, on the other hand, the interests of [the applicant]’s two children. The [the applicant]’s own interests are not such as to make the decision disproportionate.
(85) In judgments delivered by the Supreme Court in cases concerning expulsion on grounds of serious crime, cf. section 29(1)(c) or section 30(2)(b) of the Immigration Act, it has been held that strain owing to the splitting up of families as a result of expulsion is not in itself sufficient to make expulsion a disproportionate measure, cf. for example Rt-2005-229, paragraph 52. It has furthermore been established that the more serious the criminal offence, the stronger the attachment must be in order to hinder expulsion, see paragraph 36 of the same judgment.
(86) It is not certain how one is to judge the seriousness of [the applicant]’s contraventions of the Immigration Act in relation to this case-law. I concur with the first voting judge that the prescribed penalty scale is not decisive. Regard must be had to the consideration that the purpose of the Immigration Act is to provide a basis for control of entry and exit of foreign nationals and of their presence in Norway in compliance with Norwegian immigration policy, cf. section 2 of the Act. [The applicant]’s entry 20 months prior to expiry of the prohibition on re-entry and her subsequent continued presence in Norway were made possible by her use of a passport stating a different identity than that used in connection with her first entry and by her concealment of her conviction [forelegget] and prohibition on re-entry. This constituted serious contraventions of the legislation designed to safeguard these purposes. On the other hand, it can in my view hardly be correct to place these breaches of the Immigration Act on an equal footing with very serious crime.
(87) As regards the interests of the children, a natural point of departure is Article 3 of the UN Convention on the Rights of the Child, which lays down that the best interests of the child shall be a primary consideration, inter alia, in cases where children are affected by the exercise of public authority. When assessing the weight to be attached to this consideration in expulsion cases, it is of interest that the Immigration Act 2008, which will enter into force from the beginning of next year, contains a provision on proportionality, corresponding to that of section 29(2) of the Immigration Act [1988], which states expressly that the best interests of the child shall be a primary consideration in cases affecting children. In Proposition No. 75 (2006–2007) to the Odelsting, the Ministry has stated at page 292 that the proportionality provision is a continuation of the law as currently applicable, but that the addition concerning the best interests of the child is intended to ensure particular awareness of this factor. The majority of the Parliamentary Standing Committee which considered the bill, stressed the need to ensure that sufficient regard be had to the best interests of the child in cases concerning expulsion, and requested the Ministry to consider issuing regulations to ensure that the best interests of the child be safeguarded to an even greater extent in connection with expulsion cases, cf. the Standing Committee’s Recommendation No. 42 (2007–2008), point 14.2.
(88) No evidence has been presented concerning the effects on young children of separation for a long period from their primary caregiver during early childhood. However, I would mention that the UN Committee on the Rights of the Child in paragraph 18 of its General Comment No. 7 (2005) points out that young children, i.e. children under eight years of age, are especially vulnerable to adverse consequences of separations from their parents. It states inter alia:
‘Young children are especially vulnerable to adverse consequences of separations because of their physical dependence on and emotional attachment to their parents/primary caregivers. They are also less able to comprehend the circumstances of any separation. Situations which are most likely to impact negatively on young children include ... situations where children experience disrupted relationships (including enforced separations), ...’
(89) The present case involves two girls who are now respectively six years ten months and five years four months of age. They were born in Norway and have lived there their entire lives. [The applicant] was their primary carer from the children’s birth until the father – as a result of the expulsion case – was granted custody two years ago. Since then [the applicant] has had an extended right of contact with the children. It must be assumed that [the applicant], besides the father, is the most important person in the children’s lives.
(90) No assessment has been adduced regarding the children’s problems or needs. However, in my view, it must be assumed that they are vulnerable. They have grown up in a family that has lived under many years of stress owing to the threat of expulsion of their mother. The children have experienced the parents’ separation and subsequently their being moved from the mother to the father, and are now at an age where separation from the mother will be difficult to understand, cf. the above quotation from General Comment No. 7. Nor have the children any other relatives or close family in Norway. There can be no doubt that expulsion of [the applicant] with a two years’ prohibition on re-entry will be a particularly far-reaching measure for the children. In this connection, I would mention that the High Court has assumed it to be most unlikely that [the applicant] will come to Norway during the period of prohibition on re-entry, and that it is very uncertain that the children will have the opportunity to visit her outside Norway. What will happen when the two years have elapsed is uncertain.
(91) A survey has been submitted of the Immigration Appeals Board’s decisions to expel foreign nationals who have children on the ground of their having submitted incorrect information to the immigration authorities. Counsel for the State has referred particularly to two decisions from 2007. In both cases, the prohibition on re-entry was reduced to two years by the Immigration Appeals Board. The survey does not include such detailed information as to make it possible to see whether a decision in [the applicant]’s favour would constitute a departure from these decisions, and I feel somewhat in doubt that these cases involved bonds of equal duration and closeness. Should there be question of a departure, this would be a result of increased emphasis being made on the needs of the children, in my view, in accordance with the indications provided in connection with adoption of the new Immigration Act.
(92) The first voting judge has stated that, if the expulsion in the present case were held to be disproportionate, it would be difficult to envisage when it should be possible to expel a foreign national who has children together with a person holding a residence permit. I do not agree with this. A concrete assessment must be made balancing the seriousness of the offence against the bonds between the foreign national concerned and the child, and having regard to the child’s situation on the whole. A central factor in this case is the long-term bonds between the children and their mother and the strain to which they have been subjected. In such a situation, it is in my view difficult to reconcile the condition that the best interests of the child shall be a primary consideration with the view that expulsion of the children’s mother is a proportionate measure vis-à-vis the children.”
25. Section 29(1)(a) of the Immigration Act 1988 (Act of 24 June 1988 Nr 64, Lov om utlendingers adgang til riket og deres opphold her – utlendingsloven - applicable at the material time and later replaced by the Immigration Act 2008) read:
“Any foreign national may be expelled
a)when the foreign national has seriously or repeatedly contravened one or more provisions of the present Act or evades the execution of any decision which means that the person concerned shall leave the realm.”
26. Even when the conditions for expulsion pursuant to section 29 of the Immigration Act were satisfied, expulsion could not take place if it would be a disproportionate measure against the foreign national or the closest members of his or her family. Section 29 § 2 of the Immigration Act 1988 provided:
“Expulsion pursuant to the first paragraph, sub-paragraphs (a), (b), (c), (e) and (f) of this section, shall not be ordered if, having regard to the seriousness of the offence and the foreign national’s links to the realm, this would be a disproportionately severe measure vis-à-vis the foreign national in question or the closest members of this person’s family.”
27. According to section 29(4), an expulsion order may be accompanied by a prohibition on re-entry into Norway. However, the person expelled may, on application, be granted leave to enter Norway. Furthermore, according to well-established administrative practice, when considering an application for leave to enter under section 29(4), the Directorate of Immigration was under an obligation to consider the proportionality of its decision on prohibition on re-entry. The provision read:
“Expulsion is an obstacle to subsequent leave to enter the realm. Prohibition on entry may be made permanent or of limited duration, but as a general rule not for a period of less than two years. On application the person expelled may be granted leave to enter the realm, but as a rule not until two years have elapsed since the date of exit.”
28. Section 41(1) provided inter alia:
“Any decision which means that any foreign national must leave the realm is implemented by ordering the foreign national to leave immediately or within a prescribed time limit. If the order is not complied with or it is highly probable that it will not lead to the foreign national’s leaving the realm, the police may escort the foreign national out. [...] Any decision which applies to implementation is not considered to be an individual decision, cf. section 2 (1)(b), of the Public Administration Act.”
VIOLATED_ARTICLES: 8
